Citation Nr: 1204577	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  07-01 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD), to include a major depressive disorder. 

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left eye disability. 

5. Entitlement to service connection for a nervous disorder, to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for a generalized joint disorder, to include as due to an undiagnosed illness. 

7.  Entitlement to a compensable evaluation for hearing loss. 

[The issue of entitlement to service connection for a traumatic brain injury is the subject of a separate Board decision.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had verified active duty from June 7, 1982, to July 22, 1982, September 1990 to June 1991, and from October 2003 to September 2005 with additional periods of reserve duty.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In a July 2001 rating decision, the RO denied service connection for a right knee disability, a left eye disability, a nervous disorder, and a generalized joint disorder, and a compensable evaluation for hearing loss.  In a November 2006 rating decision, the RO, in part, denied service connection for a major depressive disorder with anxiety and hypertension.  The Veteran perfected appeals as to all of these claims. 

In June 2008, the Veteran presented testimony for the claims of service connection for a major depressive disorder with anxiety and hypertension in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for PTSD.  As emphasized in Clemons, though an appellant may only seek service connection for PTSD, the appellant's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...."  Id.  In essence, the Court found that an appellant does not file a calm to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the appellant's mental condition.  In this case, the Veteran specifically sought service connection for major depressive disorder and he is already service-connected for PTSD.  Taking into account these factors as well as the Court's findings discussed herein, the Board has recharacterized the issue accordingly as noted on the first page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims. 

The Veteran essentially contends that he was diagnosed with hypertension and major depressive disorder after his first tour of duty in Iraq from 1990 to 1991.  He further asserts that he entered his second tour of duty in Iraq in 1999 with these pre-existing disabilities.  Although review of the claims folder reveals service treatment records dated in 1999, there is no official documentation as to the Veteran's tour of duty in Iraq in 1999.  On remand, all of the Veteran's active service, inactive duty for training, and active duty for training dates must be obtained, specifically to include any active service in 1999.  

The record reflects that the Veteran has continued to receive treatment at the VA Medical Center (VAMC) in North Little Rock, Arkansas.  As this matter is being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Specifically as to the claim for service connection for an acquired psychiatric disorder, the Board notes that the record shows that the Veteran has been diagnosed with an anxiety disorder and major depressive disorder.  Notably, a December 2005 VA psychiatric examination report, showing a diagnosis of depressive disorder, not otherwise specified, indicated that the Veteran report "some symptoms consistent with posttraumatic stress disorder but that was not fully evaluated."  On remand, the Veteran should be afforded an examination to determine the nature, onset, and etiology of any acquired psychiatric disorder, other than PTSD, specifically to determine whether he has a depressive disorder separate from PTSD.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011) (noting VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995). 

With regard to the claim for service connection for hypertension, the Board notes that the record is replete with diagnoses of hypertension.  In particular, a June 1998 service treatment record shows an elevated blood pressure reading of 140/100.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2011) (for VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 millimeter (mm) or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm or greater with a diastolic blood pressure of less than 90 mm).  On remand, the Veteran must be provided an examination to determine the nature, onset, and etiology of his current hypertension.  See supra 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011).  

As to the claims for service connection for a right knee disability, a left eye disability, a nervous disorder, and a generalized joint disorder, and a compensable evaluation for hearing loss, the Board notes that the Veteran perfected appeals of those claims by filing a VA Form 9, Appeal to Board of Veterans' Appeals, in April 2002.   On the form, the Veteran requested a hearing before a Veteran's Law Judge.  In a correspondence shortly thereafter, the Veteran clarified that he wanted a videoconference hearing.  It appears that the Veteran's appeal was not further developed as he served on active duty subsequent to his filing his appeal.  As the Veteran's claims are currently pending, and in light of his previous hearing request, the Veteran should be scheduled for a hearing at the RO.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following actions:

1. Contact the appropriate service department and determine all dates and types of the Veteran's service, to include active duty (specifically including any service in 1999), active duty for training, and inactive duty for training.  Complete copies of the Veteran's service treatment and service personnel records should also be obtained for any additional service that is found.  All efforts to obtain this additional evidence must be documented in the claims folder. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2. Obtain all of the Veteran's outstanding VAMC treatment records.  All efforts to obtain this additional evidence must be documented in the claims folder. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

3. Schedule the Veteran for a VA psychiatric disorder examination to determine the nature and etiology of any current disorder, other than PTSD.  The claims folder must be available to the examiner, and he/she should state on the examination report that review of the claims folder was accomplished. 

The examiner should respond to the following questions:

a. Does the Veteran have a diagnosis of an acquired psychiatric disorder, other than PTSD?
b. Is such a disorder, a separate and distinct disorder from service-connected PTSD?
c. Is there a 50 percent probability or greater that the disorder had its onset in or is otherwise related to his military service.  
and/or
d. (1) Is there clear evidence that such disorder pre-existed any periods of service (note the specific evidence relied upon) and if yes, 
(2) Is there clear evidence that the disorder was not aggravated by service (again noting the specific evidence relied upon)
e.   What is the approximate date of onset of the disorder?

The reviewer must provide supporting rationale for the opinions rendered, cite to the relevant evidence of record, and reconcile any contradictory evidence of record. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4. Schedule the Veteran for a VA examination to determine the nature and etiology of any current hypertension.  The claims folder was must be available to the examiner, and he/she should state on the examination report that review of the claims folder was accomplished. 

The examiner should respond to the following questions:

a. Is there a 50 percent probability or greater that the hypertension had its onset in or is otherwise related to the Veteran's military service.  
and/or
b. (1) Is there clear evidence that such disorder pre-existed any periods of service (note the specific evidence relied upon) and if yes, 
(2) Is there clear evidence that the disorder was not aggravated by service (again noting the specific evidence relied upon)
c.  What is the approximate date of onset of the disorder?

The examiner must provide supporting rationale for the opinions rendered, cite to the relevant evidence of record, and reconcile any contradictory evidence of record. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5. Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

6. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims for service connection for an acquired psychiatric disorder and hypertension.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

7. Clarify with the Veteran whether he desires a videoconference hearing or Travel Board hearing for his pending claims for service connection for a right knee disability, a left eye disability, a nervous disorder, and a generalized joint disorder, and a compensable evaluation for hearing loss.  Schedule him for the appropriate hearing before a Veterans Law Judge.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


